Citation Nr: 1708872	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  04-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 10 percent for migraine headaches (previously rated as residuals of a head injury) prior to October 15, 2014, and in excess of 50 precent from October 15, 2014 to the present day.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2002 and July 2010 rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  During the pendency of the appeal, the claims were transferred to the St. Petersburg, Florida, RO, but since have been transferred back to the San Juan RO.

The March 2002 rating decision on appeal denied service connection for a psychiatric disorder, right and left leg disabilities, bilateral hearing loss, a head injury, and a skin disorder, and awarded service connection for a lumbar spine disability.  The Veteran filed a notice of disagreement as to each of these claims.  Following the April 2004 statement of the case (SOC), the Veteran filed a June 2004 VA Form 9, limiting his appeal to the psychiatric disorder, hearing loss, head injury and lumbar spine.  No appeal was perfected as to the claims related to the legs or the skin.  In October 2008, the RO issued a rating decision awarding service connection for a psychiatric disability and for residuals of a head injury, and awarding a 40 percent rating for the lumbar spine.

In August 2009, the Board issued a decision dismissing the lumbar spine issue, as the Veteran had withdrawn this appeal in November 2008, and remanding the bilateral hearing loss issue in order to afford the Veteran his requested hearing.  The Veteran subsequently failed to appear at the May 2009 and May 2012 Board hearings and they were deemed withdrawn.  

In April 2012, the Board remanded the hearing loss claim for evidentiary development.  The Board also recognized the Veteran's timely notice of disagreement with a July 2010 rating decision addressing claims for service connection for left knee patellofemoral dysfunction and traumatic brain injury, and claims for increased ratings for depressive disorder, low back strain and residuals of a head injury.  These claims were remanded for issuance of an SOC.  In August 2016, the RO issued a rating decision awarding service connection for traumatic brain injury; thus, this appeal was granted in full and is no longer before the Board.  The August 2016 rating decision also recharacterized the service connected residuals of head injury as migraine headaches, and awarded a 50 percent rating, effective October 15, 2014.  The RO did not issue a SOC as to this issue.  Because this appeal stems from a May 2009 claim for an increased rating for residuals of a head injury and the RO did not grant the maximum benefit possible for the entirety of the period under review, the claim remains on appeal.   

In August 2016, the RO issued the SOC required by the Board's April 2012 Remand related to the claims of evaluation of depressive disorder and lumbar strain and the claim for service connection for a left knee disability.  The Veteran has not submitted a VA Form 9 or any other statement that could be construed as a substantive appeal as to those issues; thus, they are no longer before the Board.

The issue of entitlement to service connection for tinnitus has been raised by the record and referred to the RO for consideration in both of the Board's prior Remands.  Moreover, an August 2016 VA examiner found the Veteran's tinnitus to be a result of the 1999 in-service head injury.  An August 2016 Deferred Rating Decision shows the RO was aware of the referred claim, but to date this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

While the Board sincerely regrets the delay in this longstanding appeal, the issues of entitlement to service connection for bilateral hearing loss and entitlement to higher rating for migraine headaches must be REMANDED to the AOJ.  


REMAND

As noted above, these claims were remanded most recently in April 2012.  The Board's remand directives were not sufficiently completed.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).
Bilateral Hearing Loss

The Veteran was afforded a VA audiological examination in August 2016.  The examiner confirmed the existence of a current hearing loss disability, but found it less likely than not causally connected to the Veteran's period of active service.  In part, the rationale for this opinion was the Veteran's in service military occupational specialty (MOS) of food service specialist, which, according to the examiner, yielded a low probability of hazardous noise exposure.  It appears that the examiner did not thoroughly review the Veteran's service treatment records, to include the September 2000 audiogram report.  The examiner merely noted the audiogram findings in this report, but ignored the notation that, at the time of testing, fifteen hours had lapsed since the Veteran's last noise exposure.  Moreover, there is a note in the Remarks section of this report indicating, "Routinely Noise Exposed."  Nonetheless, the examiner based the negative nexus opinion at least in part upon a lack of in-service noise exposure.  Incidentally, in doing so, the examiner implied that, should in-service hearing loss be found, there may potentially be a basis for finding a causal connection.  Further, the examiner suggested that there is no indication of post-service hearing loss until an October 2009 VA audiology consultation, ignoring the Veteran's indication that he had a hearing impairment at the time of this February 2001 claim.  These oversights on the part of the examiner are indeed prejudicial to the Veteran, making the nexus opinion inadequate.

Moreover, at the time of an August 1999 audiogram, pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were 10, 10, 10, 15, and 20 decibels, respectively.  Pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz were 20, 15, 5, 10, and 20 decibels, respectively.  However, at the time of the September 2000 audiogram, the report of which indicates the Veteran was routinely noise exposed, pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were 0, 0, 20, 15, and 30 decibels, respectively.  Pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz were 15, 0, 25, 5, and 25 decibels, respectively.  Thus, while not rising to the level of a hearing loss "disability," as defined by VA regulation, the Veteran did exhibit some degree of 
shift, albeit slight, in the pure tone threshold readings at various levels for both the right and left ear during service.  Considering the September 2000 report of routine exposure to noise, this raises the question of whether the puretone threshold shift in both ears during service may have been due to the noise exposure and, if so, whether this is indicative of the initial manifestation of any current right and/or left ear hearing loss.  In addition to not recognizing the indication of in-service noise exposure, the August 2016 examiner did not discuss the in-service threshold shift.

Finally, the examiner based the negative nexus opinion, at least in part, on the finding of hearing within normal limits at the September 2000 audiogram, which is indicative of a separation from service with normal hearing.  The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court further held that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Hensley at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  In this case, as noted above, a September 2000 audiogram includes a notation that the Veteran was routinely noise exposed at that time.  The VA examiner in this case must opine as to whether any in-service noise exposure as likely as not caused the Veteran's current bilateral hearing loss. 

For these reasons, the Board finds the August 2016 opinion to be inadequate.  This matter should be remanded for a new and adequate VA etiology opinion, for the purpose of determining whether in-service noise exposure could cause the Veteran's current bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312.

Migraine Headaches

In April 2012, the Board remanded the matter of whether the Veteran is entitled to a rating in excess of 10 percent for residuals of a head injury so that the RO could properly respond to the Veteran's notice of disagreement and issue an SOC.  In August 2016, a rating decision was issued recharacterizing this disability as migraine headache and assigning a 50 percent rating effective October 15, 2014. However, as the Veteran's claim for an increase was filed in May 2009 and the RO did not grant the maximum benefit for the entirety of the period under review, the matter of whether higher ratings are warranted prior to October 15, 2014, or since, remains on appeal.  The August 2016 SOC did not include this issue.  Thus, this issue must be remanded for completion of action required by the Board's April 2012 Remand.

Records

Finally, the Board recognizes that the most recent VA outpatient treatment records associated with the Veteran's claims file are dated in January 2017, and the most recent audiological record is dated in October 2009.  During the course of this appeal, he has received treatment from VA facilities in both Florida and Puerto Rico.  On remand, all relevant ongoing VA medical records also should be obtained and associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain current VA treatment records related to the Veteran's hearing loss dated since his October 2009 initial VA audiological consultation. Associate all records obtained with the Veteran's claims file.

2.  Once the record is developed to the extent possible, forward all pertinent evidence of record to the examiner who conducted the August 2016 VA audiological examination, if available.  If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another examiner.

The examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current bilateral hearing loss disability had its onset in, or is otherwise related to his active service, to include in-service noise exposure.  

The examiner should be informed that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner must recognize and discuss the September 2000 notation on the Veteran's in-service audiogram report indicating that the Veteran was "routinely noise-exposed" during service, with last exposure 15 hours before testing.  

The examiner must also recognize and discuss the Veteran's February 2001 report of hearing impairment.  

Further, the examiner should discuss the significance, if any, of the shift in puretone thresholds at several levels between August 1999 and September 2000 (notated on in-service audiograms), at which time noise exposure was noted.
The supporting rationale for all opinions must be provided.  If the examiner is unable to provide a required opinion, he or she should explain why the opinion cannot be provided.

Another examination should only be performed if deemed necessary by the person providing the opinions.

3.  Issue the Veteran an SOC pertaining to the matter of whether a rating in excess of 10 percent is warranted for migraine headaches (previously characterized as head injury residuals) prior to October 15, 2014, and whether a rating in excess of 50 percent is warranted from October 15, 2014 to the present day.

4.  When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



